United States Court of Appeals
                                                     For the Seventh Circuit
                                                       Chicago, Illinois  60604

                                                                   August 7, 2009 

                                                               Before

                                             RICHARD A. POSNER, Circuit Judge

                                             MICHAEL S. KANNE, Circuit Judge

                                             DIANE S. SYKES, Circuit Judge

No. 08‐1093

SALEEM MUHAMMAD JAN,                                                           On Petition for Review from the
          Petitioner,                                                          Board of Immigration Appeals.

                      v.                                                       No. A95 925 138

ERIC H. HOLDER, JR., Attorney General
of the United States,
               Respondent. 



                                                                   ORDER

       The slip opinion issued in the above‐entitled cause on August 6, 2009, is amended as
follows:

           Page 1, first paragraph, line 1, replace “Muhammed” with “Muhammad”.